 

Exhibit 10.46

 

BACKSTOP COMMITMENT AGREEMENT

 

This Backstop Commitment Agreement, dated on and as of April 22, 2016 (this
“Agreement”), is made by and among NUO THERAPEUTICS, INC., a Delaware
corporation and debtor and debtor-in-possession under Chapter 11 of the United
States Bankruptcy Code (the “Company”), and _______________________, an
individual (the “Backstop Purchaser”).

 

WHEREAS, the Company is a debtor and debtor-in-possession in Case No. 16-10192
(MFW). (the “Case”) pending in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) (captioned “In re: Nuo
Therapeutics, Inc.”) under Chapter 11 of the United States Bankruptcy Code (11
U.S.C. §101, et seq.) (the “Bankruptcy Code”);

 

WHEREAS, the Company will be reorganized pursuant to its First Amended Plan of
Reorganization (the “Plan”), subject to entry of a final order confirming the
Plan by the Bankruptcy Court (the “Confirmation Order”);

 

WHEREAS, the Plan provides that the Company is required to raise not less than
$10,500,000 in funding through a private placement of shares (the “Shares”) of
the Company’s New Common Stock, par value $0.0001 per share (the “New Common
Stock”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, the
Backstop Purchaser has irrevocably agreed to purchase from the Company,
$_____________ (the “Backstop Purchase Amount”) in aggregate principal value of
the Shares (the “Backstop Shares”) upon, and subject to, the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and the
Backstop Purchaser agree as follows:

 

1AGREEMENT TO PURCHASE BACKSTOP SHARES

 

(a)          Subject to the conditions set forth herein, and if the conditions
set forth in Section 1(e) have been satisfied prior to the Termination Date (the
“Backstop Conditions”), the Backstop Purchaser hereby irrevocably agrees to
purchase a number of Backstop Shares equal to the quotient obtained by dividing
the Backstop Purchase Amount by (ii) the Backstop Shares per share price of
$0.2344 1.

 



 

1 Per Share Purchase Price will provide the Backstop Purchaser with economic and
voting rights with respect to two (2) times the number of shares of the Common
Stock in relation to aggregate dollars invested in the Company in both the
original and backstop purchases. As an example, assuming that the Backstop
Purchaser invests $500,000 up front and a total of $700,000 ($200,000 additional
or 40% pro-rata share of $3 million) including the Backstop Commitment, then the
total number of shares owned will be 1,400,000 (2 times 700,000) at an average
price of $0.50.

 

 

 

 

(b)          The closing of the purchase and sale of the Backstop Shares (the
“Closing”, and the date of the Closing, the “Closing Date”) shall occur on a
date to be designated by the Company, upon no less than 10 days notice to the
Backstop Purchaser, after the Backstop Conditions have been satisfied and
provided that such notice is sent prior to the Termination Date (the “Closing
Notice”). The Closing Notice shall not be sent prior to June 30, 2017 or after
the Termination Date.

 

(c)          At the Closing, the Company shall (i) issue to the Backstop
Purchaser stock certificates representing the Backstop Shares being purchased at
such Closing under this Agreement, (ii) deliver to the Backstop Purchaser a
certificate stating that the representations and warranties made by the Company
in Section 3 of this Agreement are true and correct in all material respects on
the date of such Closing relating to the Backstop Shares being sold pursuant to
this Agreement as though made on and as of such Closing Date (provided, however,
that representations and warranties that speak as of a specific date shall
continue to be true and correct as of the Closing with respect to such date),
and (iii) cause to be delivered to the Backstop Purchaser an opinion of Dentons
US LLP substantially in the form of Exhibit A hereto. At the Closing, the
Backstop Purchaser shall pay, by wire transfer of immediately available funds,
an amount equal to the Backstop Purchase Amount.

 

(d)          The Backstop Purchaser acknowledges and agrees that (i) the
purchase of Backstop Shares pursuant to the Agreement is subject to all the
terms and conditions set forth in this Agreement, and (ii) this Agreement shall
be binding upon the Backstop Purchaser upon the execution and delivery to the
Company of the Backstop Purchaser’s signed counterpart signature page to this
Agreement.

 

(e)          The obligation of the Backstop Purchaser to purchase the Backstop
Shares shall terminate on the earlier of (i) the date upon which the Company
receives net proceeds (after deducting all costs, expenses and commissions) from
the sale of New Common Stock in the aggregate amount of the Backstop Purchase
Amount, excluding for purposes of this calculation all of the Confirmation
Shares (as defined below) sold by the Company, (ii) the date that all shares of
Series A Preferred Stock have been redeemed by the Company and (iv) the date
that all shares of Series A Preferred Stock are no longer owned by entities
affiliated with Deerfield Mgmt, L.P., Deerfield Management Company, L.P.,
Deerfield Special Situations Fund, L.P., and Deerfield Private Design Fund II,
L.P., (the “Termination Date”).

 

2BACKSTOP COMMITMENT FEES

 

(a)          As consideration for the entry into this Agreement Backstop but
only in the event of a Termination Date, the Company shall pay, or cause to be
paid, to the Backstop Purchaser a nonrefundable fee in an amount equal to their
pro-rata share of $250,000 (the “Commitment Fee”).

 

(b)          The Commitment Fee shall be paid by the Company within 10 days
after the Termination Date.

 

 2 

 

 

3REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PURCHASER

 

The Backstop Purchaser hereby represents and warrants only as to itself to the
Company, and agrees with the Company as follows:

 

(a)          The Backstop Purchaser understands and acknowledges and is fully
aware that (i) the Company is a debtor and debtor-in-possession under Chapter 11
of the Bankruptcy Code in Case No. 16-10192 (MFW) pending in the United States
Bankruptcy Court for the District of Delaware, (ii) the Company is delinquent in
its filings with the Backstop Shares and Exchange Commission (the “SEC”),
including as a result of its failure to file any quarterly or annual periodic
report on Form 10-Q or Form 10-K for any quarterly or annual fiscal period ended
after December 31, 2015 (including as a result of certain SEC no-action letter
relief), (iii) the Backstop Shares are currently quoted on the OTC Markets Group
OTC Pink marketplace, and (iv) the Backstop Shares are not presently quoted or
listed for trading on any national securities exchange, and, notwithstanding the
circumstances described in the preceding clauses (i), (ii), (iii) and (iv) (and
without limiting any of the other representations and warranties or agreements
of Purchaser herein), the Backstop Purchaser has made its own investment
decision to subscribe for and purchase Securities issued in the Offering.

 

(b)          The Backstop Purchaser has carefully read this Agreement and
Registration Rights Agreement attached hereto as Exhibit B (collectively the
“Offering Documents”), and is familiar with and understands the terms of the
Offering Documents. The Backstop Purchaser has also carefully read and
considered the Company’s First Amended Disclosure Statement for Debtor’s First
Amended Plan of Reorganization under Chapter 11 of the Bankruptcy Code dated
March 28, 2016 (the “Disclosure Statement”) and the Plan Supplement dated April
15, 2016. The Backstop Purchaser has relied only on the information contained in
the Offering Documents, the Disclosure Statement and the Company’s SEC filings
through the Closing Date (the “SEC Filings”), and has not relied on any
representation made by any other person, other than as set forth in Sections
2(c) and (d) below. The Backstop Purchaser fully understands all of the risks
related to the purchase of the Backstop Shares. The Backstop Purchaser has
carefully considered and has discussed with the Backstop Purchaser’s
professional legal, tax, accounting and financial advisors, to the extent the
Backstop Purchaser has deemed necessary, the suitability of an investment in the
Backstop Shares for the Backstop Purchaser’s particular tax and financial
situation and has determined that the Backstop Shares being subscribed for by
the Backstop Purchaser are a suitable investment for the Backstop Purchaser. The
Backstop Purchaser recognizes that an investment in the Backstop Shares involves
substantial risks, including the possible loss of the entire amount of such
investment. The Backstop Purchaser further recognizes that the Company has broad
discretion concerning the use and application of the proceeds from the Offering.

 

(c)          The Backstop Purchaser acknowledges that (i) the Backstop Purchaser
has had the opportunity to request copies of any documents, records, and books
pertaining to this investment and (ii) any such documents, records and books
that the Backstop Purchaser requested have been made available for inspection by
the Backstop Purchaser, the Backstop Purchaser’s attorney, accountant or
advisors.

 

 3 

 

 

(d)          The Backstop Purchaser and the Backstop Purchaser’s advisors have
had a reasonable opportunity to ask questions of and receive answers from
representatives of the Company or persons acting on behalf of the Company
concerning the Offering and all such questions have been answered to the full
satisfaction of the Backstop Purchaser. The Backstop Purchaser understands that
it is not relying on any representation of any kind made by the Company
regarding the Company, the Backstop Shares or any other matter other than as set
forth herein.

 

(e)          The Backstop Purchaser is not subscribing for the Backstop Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar, meeting or conference
whose attendees have been invited by any general solicitation or general
advertising.

 

(f)          The Backstop Purchaser has adequate means of providing for the
Backstop Purchaser’s current financial needs and contingencies, is able to bear
the substantial economic risks of an investment in the Backstop Shares for an
indefinite period of time, has no need for liquidity in such investment and can
afford a complete loss of such investment.

 

(g)          The Backstop Purchaser has sufficient knowledge and experience in
financial, tax and business matters to enable the Backstop Purchaser to utilize
the information made available to the Backstop Purchaser in connection with the
Backstop Shares, to evaluate the merits and risks of an investment in the
Backstop Shares and to make an informed investment decision with respect to an
investment in the Backstop Shares on the terms described in the Offering
Documents.

 

(h)          The Backstop Purchaser will not sell or otherwise transfer the
Backstop Shares without registration under the Securities Act and applicable
state securities laws or an applicable exemption therefrom. The Backstop
Purchaser acknowledges that neither the offer nor sale of the Backstop Shares
has been registered under the Securities Act or under the Backstop Shares laws
of any state. The Backstop Purchaser represents and warrants that the Backstop
Purchaser is acquiring the Backstop Shares for the Backstop Purchaser’s own
account and not with a current view toward resale or distribution within the
meaning of the Securities Act. The Backstop Purchaser has not offered or sold
the Backstop Shares being acquired nor does the Backstop Purchaser have any
present intention of selling, distributing or otherwise disposing of such
Securities either currently or after the passage of a fixed or determinable
period of time or upon the occurrence or non-occurrence of any predetermined
event or circumstances in violation of the Securities Act. The Backstop
Purchaser is aware that (i) the Backstop Shares are not currently eligible for
sale in reliance upon Rule 144 promulgated under the Securities Act and (ii) the
Company has no obligation to register the Backstop Shares subscribed for
hereunder, except as provided in the Registration Rights Agreement, dated the
date hereof, among the Company and the Backstop Purchaser, in the form of
Exhibit B attached hereto (the “Registration Rights Agreement”). By making these
representations herein, the Backstop Purchaser is not making any representation
or agreement to hold the Backstop Shares for any minimum or other specific term
and reserves the right to dispose of the Backstop Shares at any time in
accordance with or pursuant to a registration statement or an available
exemption to the registration requirements of the Securities Act.

 

 4 

 

 

(i)          The Backstop Purchaser acknowledges that the certificates
representing the Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form:

 

The Backstop Shares represented hereby have not been registered under the
Securities Act of 1933, as amended, or any state securities laws and neither the
Backstop Shares nor any interest therein may be offered, sold, transferred,
pledged or otherwise disposed of except pursuant to an effective registration
under such act or an exemption from registration, which is available under such
act.

 

Certificates evidencing the Shares shall not be required to contain such legend
or any other legend (i) following any sale of such Shares pursuant to Rule 144,
or (ii) if such Shares are eligible for sale under Rule 144(b) or have been sold
pursuant to the Registration Statement (as defined in the Registration Rights
Agreement) and in compliance with the obligations set forth in the Registration
Rights Agreement, or (iii) such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Backstop Shares and Exchange
Commission), in each such case (i) through (iii) to the extent reasonably
determined by the Company’s legal counsel. Subject to the foregoing, at such
time and to the extent a legend is no longer required for the Shares, the
Company will use its reasonable best efforts to no later than five (5) trading
days following the delivery by a Backstop Purchaser to the Company or to the
Company and the Company’s transfer agent of a legended certificate representing
such Shares (together with such accompanying documentation or representations as
reasonably required by counsel to the Company), deliver or cause to be delivered
a certificate representing such Shares that is free from the foregoing legend.

 

(j)          If this Agreement is executed and delivered on behalf of a
partnership, corporation, limited liability company, trust, estate or other
entity: (i) such partnership, corporation, limited liability company, trust,
estate or other entity has the full legal right and power and all authority and
approval required (a) to execute and deliver this Agreement and all other
instruments executed and delivered by or on behalf of such partnership,
corporation, limited liability company, trust, estate or other entity in
connection with the purchase of its Securities, and (b) to purchase and hold
such Securities, (ii) the signature of the party signing on behalf of such
partnership, corporation, limited liability company, trust, estate or other
entity is binding upon such partnership, corporation, limited liability company,
trust, estate or other entity, and (iii) such partnership, corporation, limited
liability company, trust or other entity has not been formed for the specific
purpose of acquiring such Securities, unless each beneficial owner of such
entity is qualified as an accredited investor within the meaning of Rule 501(a)
of Regulation D promulgated under the Securities Act and has submitted
information to the Company substantiating such individual qualification.

 

(k)          If the Backstop Purchaser is a retirement plan or is investing on
behalf of a retirement plan, the Backstop Purchaser acknowledges that an
investment in the Backstop Shares poses additional risks, including the
inability to use losses generated by an investment in the Backstop Shares to
offset taxable income.

 

 5 

 

 

(l)          The information contained in the Backstop Purchaser questionnaire
in the form of Exhibit C attached hereto (the “Purchaser Questionnaire”)
delivered by the Backstop Purchaser in connection with this Agreement is
complete and accurate in all respects, and the Backstop Purchaser is an
“accredited investor” as defined in Rule 501 of Regulation D under the
Securities Act on the basis indicated therein.

 

(m)          The Backstop Purchaser acknowledges that the Company will have the
authority to issue shares of New Common Stock, in excess of those being issued
in connection with the Backstop Shares, and that the Company may issue
additional shares of New Common Stock from time to time. The issuance of
additional shares of New Common Stock may cause dilution of the existing shares
of New Common Stock and a decrease in the market price of such existing shares.
The Backstop Purchaser acknowledges and agrees that the Backstop Purchaser shall
have no preemptive rights, right of first refusal, or other rights to subscribe
for or purchase any shares of New Common Stock the Company may issue in the
future as a result of the Backstop Purchaser’s purchase of Securities pursuant
to this Agreement.

 

(n)          The Backstop Purchaser agrees that from date hereof until the fifth
anniversary of the Closing Date, the Backstop Purchaser will not enter into any
Short Sales of New Common Stock. For purposes of this Agreement, “Short Sales”
are defined as orders by a Backstop Purchaser to its broker or agent to sell
presently a specified number of shares of New Common Stock held by the broker or
agent in return for the Person’s promise to replace the New Common Stock sold at
a later date. The prohibition on Short Sales contained in this Agreement extends
to (i) “naked” shorts sales, which are short sales of New Common Stock which the
seller does not presently hold and are completed by covering through a market
purchase of the shares due, and (ii) short sales “against the box,” which are
short sales of New Common Stock shares which the seller does presently hold,
which are either covered by a market purchase (as with the “naked short”) or by
delivering the shares held against the shares due. The Backstop Purchaser
further acknowledges and agrees that in the event of its breach of this Section
3(n), monetary damages shall not constitute a sufficient remedy and that, in
addition to other rights and remedies existing in its favor, the Company may
apply to the Bankruptcy Court or to any other court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages. All Backstop Shares
shall bear a restrictive legend that prohibits for five (5) years from the
Closing Date the use of the issued shares by the holder thereof for purposes of
covering a short sale by the holder or any other person designated by the holder
or who maintains the New Common Stock on behalf of the holder.

 

4REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

(a)          The Company hereby makes the following representations and
warranties to the Backstop Purchaser:

 

(b)          Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and, except as disclosed in the Disclosure Statement
and the SEC Filings, the Company has full corporate power and authority to
conduct its business as currently conducted. The Company is duly qualified to do
business as a foreign corporation and is in good standing in all jurisdictions
in which the character of the property owned or leased or the nature of the
business transacted by it makes qualification necessary, except where the
failure to be so qualified would not have a material adverse effect on the
business, properties, assets, financial condition or results of operations of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).

 

 6 

 

 

(c)          Capitalization. The authorized capital stock of the Company after
the Confirmation Order will consist of 25,000,000 shares of New Common Stock and
1,000,000 shares of preferred stock, par value $0.0001 per share. 1,100,000
shares of Common Stock will be reserved for future issuance to employees,
directors, officers and consultants pursuant to the Company’s employee stock
plans. Other than as set forth above or as contemplated in this Agreement, there
are no other options, warrants, calls, rights, commitments or agreements of any
character to which the Company is a party or by which either the Company is
bound or obligating the Company to issue, deliver, sell, repurchase or redeem,
or cause to be issued, delivered, sold, repurchased or redeemed, any shares of
the capital stock of the Company or obligating the Company to grant, extend or
enter into any such option, warrant, call, right, commitment or agreement.

 

(d)          Issuance; Reservation of Shares. The issuance of the Backstop
Shares has been duly and validly authorized by all necessary corporate and
stockholder action, and the Backstop Shares, when issued and paid for pursuant
to this Agreement, will be validly issued, fully paid and non-assessable shares
of New Common Stock of the Company.

 

(e)          Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into this Agreement, and to consummate the
transactions contemplated hereby and thereby. All corporate action on the part
of the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement by the Company, the
authorization, sale, issuance and delivery of the Backstop Shares contemplated
herein and the performance of the Company’s obligations hereunder and thereunder
has been taken. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms and subject to laws
of general application relating to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and rules of law governing specific performance, injunctive
relief or other equitable remedies, and to limitations of public policy. The
issuance and sale of the Backstop Shares contemplated hereby will not give rise
to any preemptive rights or rights of first refusal on behalf of any person,
except for those that which have been complied with or waived.

 

(f)          No Conflict; Governmental and Other Consents.

 

(i)          The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of, (i) any provision of the Certificate of Incorporation or Bylaws of
the Company or any of its subsidiaries, or (ii) any law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company or any of its subsidiaries is
bound, and will not conflict with, or result in a breach or violation of, any of
the terms or provisions of, or constitute (with due notice or lapse of time or
both) a default under, any lease, loan agreement, mortgage, security agreement,
trust indenture or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company except to the extent
that any such violation, conflict or breach would not be reasonably likely to
have a Material Adverse Effect.

 

 7 

 

 

(ii)         No consent, approval, authorization or other order of any
governmental authority or other third-party is required to be obtained by the
Company in connection with the authorization, execution and delivery of this
Agreement or with the authorization, issue and sale of the Backstop Shares,
except (i) such approval as may be required under the Securities Act and
applicable state securities laws in respect of the registration of the Backstop
Shares as contemplated by the Registration Statement, and (ii) such post-Closing
filings as may be required to be made with the SEC, the Financial Industry
Regulatory Authority, Inc., and with any state or foreign blue sky or securities
regulatory authority.

 

(g)          Investment Company. The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC thereunder.

 

(h)          Compliance with Law. Except as disclosed in the Disclosure
Statement and the SEC Filings, the Company and its subsidiaries are in
compliance in all material respects with all applicable laws, including, to the
extent applicable, U.S. anti-money laundering laws and U.S. Treasury
Department’s Office of Foreign Assets Control regulations, except for such
noncompliance that would not reasonably be likely to have a Material Adverse
Effect. Neither the Company or its subsidiaries has received any notice of, nor
does the Company have any knowledge of, any violation (or of any investigation,
inspection, audit or other proceeding by any governmental entity involving
allegations of any violation) of any applicable law involving or related to the
Company or any of its subsidiaries which has not been dismissed or otherwise
disposed of that would be reasonably likely to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has received notice or otherwise
has any knowledge that the Company or any of its subsidiaries is charged with,
threatened with or under investigation with respect to, any violation of any
applicable law that would reasonably be likely to have a Material Adverse
Effect. Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any employee or agent of the Company or any subsidiary has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law. The Company, its subsidiaries
and, to the Company’s knowledge, their respective directors, officers, employees
and agents have complied in all material respects with the Foreign Corrupt
Practices Act of 1977, as amended, and any related rules and regulations. The
Company expects to be in compliance with the applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations thereunder
within 180 days of the Closing, except where such noncompliance would not
reasonably be likely to have a Material Adverse Effect.

 

(i)          No Integrated Offering. Assuming the accuracy of the Backstop
Purchaser’s representations and warranties set forth in Section 3 of this
Agreement, neither the Company, nor any of its affiliates or other person acting
on the Company’s behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security under circumstances
that would cause the sale of the Backstop Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act, when integration
would cause the sale of the Backstop Shares not to be exempt from the
requirements of Section 5 of the Securities Act.

 

 8 

 

 

(j)          No Registration. Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Backstop
Purchaser, no registration of the Backstop Shares under the Securities Act is
required in connection with the offer and sale of the Backstop Shares by the
Company to the Backstop Purchaser as contemplated by this Agreement.

 

(k)          Disclosure. The Company understands and acknowledges that the
Backstop Purchaser will rely on the foregoing representations in purchasing the
Backstop Shares of the Company hereunder. All disclosure provided by the Company
to the Backstop Purchaser in the Company’s SEC Filings and the Disclosure
Statement regarding the Company, its business and the transactions contemplated
hereby furnished by or on the behalf of the Company are, taken as a whole, true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. To the Company’s knowledge, no material event or
circumstance has occurred or information exists with respect to the Company or
its business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

 

5UNDERSTANDINGS

 

The Backstop Purchaser understands, acknowledges and agrees with the Company as
follows:

 

(a)          The execution of this Agreement by the Backstop Purchaser or
solicitation of the investment contemplated hereby shall create no obligation on
the part of the Company to accept any subscription or complete the sale of the
Backstop Shares. If the Company accepts a subscription for Securities made by a
Backstop Purchaser, it shall countersign this Agreement. If this Agreement is
not countersigned by the later of (i) five (5) business days following the
Company’s receipt thereof, and (ii) one (1) business day after entry of the
Confirmation Order by the Bankruptcy Court approving the Plan , the Backstop
Purchaser shall have the option to withdraw its investment by delivering written
notice thereof to the Company. This Agreement, however, shall remain valid
unless and until the Company has received such written notice of withdrawal. The
Backstop Purchaser hereby acknowledges and agrees that the subscription
hereunder, once accepted by the Company, is irrevocable by the Backstop
Purchaser, and that, except as required by law, the Backstop Purchaser is not
entitled to cancel, terminate or revoke this Agreement or any agreements of the
Backstop Purchaser hereunder, except that the obligations under this Agreement
shall not survive the death or disability of the Backstop Purchaser.

 

(b)          No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Documents or as to
the fairness of the terms of the sale of the Backstop Shares nor any
recommendation or endorsement of the Backstop Shares. Any representation to the
contrary is a criminal offense. In making an investment decision, the Backstop
Purchaser must rely on its own examination of the Company and the terms of the
sale of the Backstop Shares, including the merits and risks involved.

 

 9 

 

 

(c)          The sale of the Backstop Shares is intended to be exempt from
registration under the Securities Act by virtue of Section 4(2) of the
Securities Act and the provisions of Rule 506 of Regulation D thereunder, which
is in part dependent upon the truth, completeness and accuracy of the statements
made by the Backstop Purchaser herein and in the Backstop Purchaser
Questionnaire.

 

(d)          Notwithstanding the registration obligations provided herein, there
can be no assurance that the Backstop Purchaser will be able to sell or dispose
of the Backstop Shares. It is understood that in order not to jeopardize the
sale of the Backstop Shares exempt status under Section 4(2) of the Securities
Act and Regulation D, any transferee may, at a minimum, be required to fulfill
the investor suitability requirements thereunder.

 

6COVENANTS OF THE COMPANY

 

(a)          Notwithstanding anything in this Agreement to the contrary,
following the foregoing issuance and filing the Company shall have no obligation
to, and will not, disclose or provide any material, non-public information to
the Backstop Purchaser or its agents or counsel.

 

(b)          The Company shall use its reasonable best efforts (i) to be in
compliance with all of its SEC filing obligations (including having made all
filings under the Exchange Act that have not been timely filed as of the date
hereof) not later than the 180th day following the Closing and (ii) thereafter,
to file in a timely manner all required reports under the Exchange Act.

 

(c)          The Company agrees to file one or more Forms D with respect to the
Backstop Shares on a timely basis as required under Regulation D under the
Securities Act to claim the exemption provided by Rule 506 of Regulation D and
to provide a copy thereof to the Backstop Purchaser and its counsel promptly
after such filing.

 

(d)          The Company will not sell, offer to sell, solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Securities
Act) that is or could be integrated with the sale of the Backstop Shares in a
manner that would require the registration of the Backstop Shares under the
Securities Act.

 

7MISCELLANEOUS

 

(a)          Notices. Any notice or other document required or permitted to be
given or delivered to the Backstop Purchaser shall be in writing and sent (x) by
fax if the sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid) or (y)
by an internationally recognized overnight delivery service (with charges
prepaid):

 

(i)          if to the Company, at

 

 10 

 

 

Nuo Therapeutics, Inc.

207A Perry Parkway, Suite 1

Gaithersburg, MD 20877

Attention: Chief Executive Officer

Facsimile: (240) 499-2690

 

or such other address as it shall have specified to the Backstop Purchaser in
writing, with a copy (which shall not constitute notice) to:

 

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020-1089

Attention: Jeffrey A. Baumel, Esq.

Facsimile: (973) 912-7199

 

and

 

Dentons US LLP

1301 K Street, N.W.

Suite 600, East Tower

Washington, D.C. 20006

Attention: Sam J. Alberts, Esq.

Facsimile: (202) 408-6399

 

(ii)         if to the Backstop Purchaser, at its address set forth on the
signature page to this Agreement, or such other address as it shall have
specified to the Company in writing.

 

(b)          Section Headings. The article and section headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. References in this Agreement to a designated
“Section” refer to a Section of this Agreement unless otherwise specifically
indicated.

 

(c)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

(d)          Consent to Jurisdiction and Service of Process. The parties to this
Agreement hereby agree to submit to the jurisdiction of the courts of the State
of Delaware and the courts of the United States of America located in the
District of Delaware, and appellate courts from any thereof in any action or
proceeding arising out of or relating to this Agreement.

 

 11 

 

 

 

(e)          Waiver of Jury Trial. Each of the parties to this Agreement hereby
unconditionally agrees to waive, to the fullest extent permitted by applicable
law, its respective rights to a jury trial of any claim or cause of action
(whether based on contract, tort or otherwise) based upon, arising out of or
relating to this Agreement or the transactions contemplated hereby. The scope of
this waiver is intended to be all-encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this Agreement,
including contract claims, tort claims and all other common law and statutory
claims. Each party hereto: (i) acknowledges that this waiver is a material
inducement to enter into this Agreement, that each has already relied on this
waiver in entering into this Agreement, and that each will continue to rely on
this waiver in its related future dealings, (ii) acknowledges that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not in the event of any action or
proceeding, seek to enforce the foregoing waiver and (iii) warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 6(E) AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

(f)          Amendments. This Agreement may be amended only by an instrument in
writing executed by the Company and the Backstop Purchaser.

 

(g)          Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to the transactions contemplated
hereby and thereby.

 

(h)          Severability. The invalidity or unenforceability of any specific
provision of this Agreement shall not invalidate or render unenforceable any of
its other provisions. Any provision of this Agreement held invalid or
unenforceable shall be deemed reformed, if practicable, to the extent necessary
to render it valid and enforceable and to the extent permitted by law and
consistent with the intent of the parties to this Agreement.

 

(i)          Arms Length Negotiations. The Company acknowledges and the Backstop
Purchaser confirms that it has independently participated in the negotiation of
the transaction contemplated hereby with the advice of its own counsel and
advisors.

 

(j)          Counterparts. This Agreement may be executed in multiple
counterparts, including by means of facsimile, each of which shall be deemed an
original, but all of which together shall constitute the same instrument.

 

(SIGNATURE PAGE FOLLOWS)

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its respective duly authorized officers as of the date first above written.

 



COMPANY       NUO THERAPEUTICS, INC.       By:           Name:   Title:

 

  BACKSTOP PURCHASER       By:           Name:   Title:

 

 

 

 

SCHEDULE A

 

SUBSIDIARIES

 

Cytomedix Acquisition Corp LLC

 

Aldagen, Inc. (Delaware)

 

 

 

 

EXHIBIT A

 

LEGAL MATTERS

 

 

 

 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

 

 

 

EXHIBIT C

 

CONFIDENTIAL PURCHASER QUESTIONNAIRE

 

This Questionnaire must be completed and returned to:

 

NUO THERAPEUTICS, INC.

207A Perry Parkway, Suite 1

Gaithersburg, MD 20877

Attention: Chief Financial Officer

Facsimile: (240) 499-2690

 

1.          IF YOU ARE AN INDIVIDUAL PLEASE FILL IN THE IDENTIFICATION QUESTIONS
IN (A) IF YOU ARE AN ENTITY PLEASE FILL IN THE IDENTIFICATION QUESTIONS IN (B)

 

A.          INDIVIDUAL IDENTIFICATION QUESTIONS

 



Name (Exact name as it should appear on stock certificate)  

 

Residence:  

 

Address  

 

Home Telephone Number  

 

Fax Number  

 

Date of Birth  

 

Social Security Number  



 

B.          IDENTIFICATION QUESTIONS FOR ENTITIES

 

Name (Exact name as it will appear on stock certificate)  

 

Address of Principal Place of Business  

 

State (or Country) of Formation or Incorporation  

 

Contact Person  

 

Telephone Number  

 

Type of Entity (corporation, partnership, trust, etc.)  

 

Was entity formed for the purpose of this investment? Yes or No  



 

 

 

 

2.            DESCRIPTION OF INVESTOR

 

The following information is required to ascertain whether you would be deemed
an “accredited investor” as defined in Rule 501 of Regulation D under the
Securities Act.

 

Please check whether you are any of the following:

 

_____________a corporation or partnership with total assets in excess of
$5,000,000, not organized for the purpose of this particular investment;

 

_____________private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, a U.S. venture capital fund
which invests primarily through private placements in non-publicly traded
securities and makes available (either directly or through co-investors) to the
portfolio companies significant guidance concerning management, operations or
business objectives o a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 o an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act;

 

_____________a trust not organized to make this particular investment, with
total assets in excess of $5,000,000 whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Securities Act of
1933 and who completed item 4 below of this questionnaire or a bank as defined
in Section 3(a)(2) or a savings and loan association or other institution
defined in Section 3(a)(5)(A) of the Securities Act of 1933 acting in either an
individual or fiduciary capacity or an insurance company as defined in Section
2(13) of the Securities Act of 1933;

 

_____________an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 (i) whose investment decision is
made by a fiduciary which is either a bank, savings and loan association,
insurance company, or registered investment advisor, or (ii) whose total assets
exceed $5,000,000, or (iii) if a self-directed plan, whose investment decisions
are made solely by a person who is an accredited investor and who completed Part
I of this questionnaire;

 

_____________a charitable, religious, educational or other organization
described in Section 501(c)(3) of the Internal Revenue Code, not formed for the
purpose of this investment, with total assets in excess of $5,000,000;

 

_____________an entity not located in the U.S. none of whose equity owners are
U.S. citizens or U.S. residents;

 

_____________a broker or dealer registered under Section 15 of the Backstop
Shares Exchange Act of 1934;

 

_____________a plan having assets exceeding $5,000,000 established and
maintained by a government agency for its employees;

 

 18 

 

 

 

_____________an individual who had individual income from all sources during
each of the last two years in excess of $200,000 or the joint income of you and
your spouse (if married) from all sources during each of such years in excess of
$300,000 and who reasonably excepts that either your own income from all sources
during the current year will exceed $200,000 or the joint income of you and your
spouse (if married) from all sources during the current year will exceed
$300,000;

 

_____________an individual whose net worth as of the date you purchase the
Backstop Shares offered, together with the net worth of your spouse, be in
excess of $1,000,000 ;

 

_____________an entity in which all of the equity owners are accredited
investors

 

3.           BUSINESS, INVESTMENT AND EDUCATIONAL EXPERIENCE

 

Occupation

 

Number of Years

 

Present Employer

 

Position/Title Educational Background

 

Frequency of prior investment (check one in each column):

 

 

 

Frequently   Occasionally   Never Stock & Bonds                       Venture
Capital Investments          

   

4.           SIGNATURE

 

The above information is true and correct. The undersigned recognizes that the
Company and its counsel are relying on the truth and accuracy of such
information in reliance on the exemption contained in Subsection 4(2) of the
Securities Act of 1933, as amended, and Regulation D promulgated thereunder. The
undersigned agrees to notify the Company promptly of any changes in the
foregoing information, which may occur prior to the investment.

 

Executed on ___________, 2016

 

____________________________________

 

 19 



